Citation Nr: 0639105	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-08 668A	)	DATE	 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for status post removal of 
a right abdominal wall mass.


REPRESENTATION

Appellant represented by:	The American Legion
		

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied service connection for a mass on 
the right side of the abdominal wall.  

The Board remanded the case in March 2004 to schedule the 
veteran for a Travel Board hearing.  That hearing was held 
before the undersigned Veteran Law Judge in June 2004.  

In correspondence dated in June 2004, the veteran withdrew 
his appeal concerning the issue of entitlement to service 
connection for low back disability.  Therefore, that issue 
has been withdrawn and is not before the Board.  38 C.F.R. 
§ 20.204 (2006).  


FINDINGS OF FACT

1.  The veteran's entrance examination makes no reference to 
an abdominal mass or any prior injury to his abdominal wall.

2.  The veteran had a mass surgically removed from his right 
abdominal wall in November 1967, which resulted in a residual 
scar.


CONCLUSION OF LAW

A surgical scar from the removal of a right abdominal wall 
mass was incurred in service.  38 U.S.C.A. § 1110, 1111, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R.                §  
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet.App. 247,253 (1999).

At his June 2004 hearing, the veteran testified that a right 
abdominal wall mass was first discovered while on active 
duty.  He stated that it was surgically removed in service 
and resulted in a residual scar.  Therefore, he argued that 
service connection is warranted for this residual scar.  For 
the reasons set forth below, the Board finds that the 
evidence supports the veteran's claim.  

The veteran's service medical records show that he was first 
seen for a mass in his right flank in November 1967.  He 
indicated that the mass had been present for one year.  The 
mass, a piece of metal of unknown origin, was surgically 
removed in November 1967.  

The veteran was unable to pinpoint the circumstances 
surrounding how the metal became lodged in his abdomen.  
Nevertheless, his enlistment examination report dated in 
January 1966 makes no reference to an abdominal mass or any 
history of an abdominal injury.  The presumption of soundness 
therefore applies.  38 U.S.C.A. §§ 1111, 1132.  In other 
words, it must be presumed that the metal became lodged in 
the veteran's abdomen while in service.  Therefore, the 
surgical removal of the abdominal wall mass was not performed 
to ameliorate a preexisting condition.  38 C.F.R. 
§ 3.306(b)(1) (2006).  

The record also shows that the veteran has a residual scar as 
a result of the surgery performed in service.  A VA 
examination report dated in September 2003 notes the presence 
of a mid-abdominal scar measuring 7.0 cm x 0.5 cm.  The 
examiner reviewed the claims file and determined that the 
scar was secondary to the surgical removal of abdominal wall 
mass in service.  Accordingly, service connection for this 
scar is warranted.  38 C.F.R. § 3.303.

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties pursuant to the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5100 
et seq.  In other words, the Board finds that no further 
notification or assistance would be helpful, and deciding the 
appeal at this time is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for a residual scar following the surgical 
removal of a right abdominal wall mass is granted.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


